     Case 1:12-cr-00360-DAD-BAM Document 328 Filed 12/07/20 Page 1 of 2

 1    LAW OFFICE OF EMILY DELEON
      EMILY DELEON, SBN 296416
 2    1318 K Street
 3    Bakersfield, CA 93301
      Tel: (661) 331-0207
 4    Email: emily@lawdeleon.com

 5    Attorney for:
      Raymond Arthur Gentile
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 1:12-cr-00360-DAD
12                   Plaintiff,
13           v.
14
15                                                       NOTICE OF REQUEST AND REQUEST
      RAYMOND ARTHUR GENTILE,                            TO SEAL DOCUMENTS AND ORDER
16                   Defendant.
17
18    TO:    THE ABOVE ENTITLED COURT AND TO THE UNITED STATES
19           ATTORNEY FOR THE EASTERN DISTRICT OF CALFIORNIA:

20           Defendant, Raymond Arthur Gentile, by and through his attorney Emily de Leon,
21    hereby requests that Exhibit B in Defendant’s Supplemental Brief filed in support of Mr.
22    Gentile’s Compassionate Release Motion be filed under seal with a copy being served upon
23    the United States Attorney.
24           This request is made pursuant to Local Rule 141(a) which states that documents can be
25    sealed only by written order of the United States District Court. Under the Local Rule access to
26    all documents filed under seal is restricted to the Court and authorized court personnel.
27           The contents of Mr. Gentile’s medical records set out confidential and sensitive
28    information that is subject to the Defendant’s privacy rights. The content in the medical
      records goes beyond the general description of his medical conditions described in the Motion
                                                      1
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                      CASE NO.: 1:18-CR-00240- LJO
     Case 1:12-cr-00360-DAD-BAM Document 328 Filed 12/07/20 Page 2 of 2

 1    and further contains detailed information, including prescription information and mental health
 2    diagnoses.
 3             Accordingly, it is requested that the Medical Records, referred to as Exhibit B in the
 4    Compassionate Release Supplemental Opening Brief, be Sealed with a copy served
 5    electronically upon the United States Attorney.
 6
 7
 8                                             Respectfully submitted,
 9    Dated:       December 7, 2020       By: /s/Emily de Leon
10                                            EMILY DE LEON
                                              Attorney for RAYMOND GENTILE
11
12
13
14
15                                               ORDER

16
17             For reasons set forth above, the Defendants request to have the Medical Records be

18    filed Under Seal is granted with a copy being served upon the United States Attorney.

19
      IT IS SO ORDERED.
20
21       Dated:      December 7, 2020
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28


                                                      2
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                      CASE NO.: 1:18-CR-00240- LJO
